UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52445 ECO VENTURES GROUP, INC. (Name of registrant as specified in its charter) Nevada 33-1133537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7432 State Road 50, Suite 101 Groveland, FL (Address of principal executive offices) (Zip Code) (352) 557-4830 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares Outstanding at January 18, 2012 Common Stock, $0.001 Par Value EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A to the Original Report (this “Form 10-Q/A”) is being filed solely for the purpose of furnishing Exhibit 101 to the Original Report, which contains the XBRL Interactive Data Files required by Rule 405 of Regulation S-T, by amending the Exhibit Index under Item 6 of Part II of the Original Report. As permitted by Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 is required to be furnished by amendment within 30 days of the original filing date of the Original Report. Except as described above, this Form 10-Q/A does not amend or update any information contained in the Original Report to reflect events occurring subsequent to the original filing date or otherwise. Item 6. Exhibits. EXHIBIT INDEX Exhibit Certification Pursuant to Rule13A-14 or 15D-14 of the Securities Exchange Act of 1934, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 signed by the Principal Executive Officer† Certification Pursuant to Rule13A-14 or 15D-14 of the Securities Exchange Act of 1934, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 signed by the Principal Financial Officer† Certification Required by 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 signed by Principal Executive Officer† Certification Required by 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 signed by Chief Financial Officer† 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* † Previously filed * Submitted electronically herewith.Attached as Exhibit 101 are the following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended November 30, 2011, formatted in XBRL (eXtensible Business Reporting Language) and tagged as blocks of text: (i) CondensedConsolidated Balance Sheets at November 30, 2011 and August 31, 2011; (ii) Condensed Consolidated Statements of Operations for the Three Months Ended November 30, 2011 and From November 9, 2010 (date of inception) through November 30, 2010; (iii) Condensed Consolidated Statement of Equity (Deficit) for the Three Months Ended November 30, 2011and (iv) Condensed Consolidated Statements of Cash Flows for the Three Months Ended November 30, 2011 and From November 9, 2010 (date of inception) Through November 30, 2010. Pursuant to Rule 406T of Regulation S-T this data is deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of section 18 of the Securities and Exchange Act of 1934, and otherwise is not subject to liability under these sections. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ECO VENTURES GROUP,INC. Date: January 25, 2012 By: /s/RANDALL LANHAM Randall Lanham Chief Executive Officer (Principal Executive Officer) Date: January 25, 2012 By: /s/ PAUL SMITH Paul Smith Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 2
